Murray, Chief Justice,
delivered the opinion of the Court, with which Heydeneeldt, Justice, concurred.
The plaintiffs filed their bill in the Court below, to enjoin the collection of a certain amount of money, which they alleged to have been already paid, by one of the plaintiffs to the defendant.
It appears from the agreed case, that the amount was paid upon an award, and not upon the judgment before rendered between the parties. If this had been a mistake, (which the record does not warrant me in supposing,) it was a mistake of law, and not of fact, against which the Court could not relieve.
The record discloses the fact, that the amount was credited upon the award, by agreement.
The judgment of the Court below is reversed, with costs.